PAUL PADDA LAW, PLLC

4560 South Decatur Blvd., Suite 300

Las Vegas, Nevada 89103
Tele: (702) 366-1888 ¢ Fax (702) 366-1940

Ca

co Oo ND OH FF WO HY

yo NYO WN NH WH NY NY NY NO He FF FH FSF Se ee Se ee ee
ao NO AH FL WHY VY KK ODO DO CO INQ BDO A BP WH YP K CO

He 2:19-cv-00248-RFB-BNW Document 18 Filed 05/10/19 Page 1 of 7

PAULS. PADDA, ESQ. (NV Bar #10417)
Email: psp@paulpaddalaw.com

JOSHUA Y. ANG, ESQ. (NV Bar #14026)
Email: ja@paulpaddalaw.com

PAUL PADDA LAW, PLLC

4560 South Decatur Blvd., Suite 300

Las Vegas, Nevada 89103

Tele: (702) 366-1888

Fax: (702) 366-1940

Attomeys for the Plaintiff
UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA
JULIE A. CLEMONS (an individual),
Plaintiff,
Case No. 2:19-cv-0248-RFB-BNW

VS.

UNITED STATES OF AMERICA,

Defendant.

 

 

SECOND AMENDED COMPLAINT

Plaintiff, Julie A. Clemons (an individual), hereby alleges the following in support of

this Second Amended Complaint (“SAC”):
JURISDICTION AND VENUE

1. This civil action is brought pursuant to the statutory and common law of the United
States of America (“United States”). Specifically, Plaintiff seeks redress pursuant to the Federal
Torts Claims Act (“FTCA”), codified at 28 U.S.C. § 1346 et. seg. Because Plaintiff is seeking
redress under federal law, this Court possesses “federal question” jurisdiction pursuant to 28
U.S.C. § 1331. Venue is proper in this judicial district because all acts/omissions giving rise to

Plaintiff's causes of action occurred within Clark County, Nevada.

 

 

 
PAUL PADDA LAW, PLLC

4560 South Decatur Blvd., Suite 300

Las Vegas, Nevada 89103
Tele: (702) 366-1888 * Fax (702) 366-1940

Cage 2:19-cv-00248-RFB-BNW Document 18 Filed 05/10/19 Page 2 of 7

Oo SB NI DBD OT FP WD YN

NO NY NH NY NY NHN NHN WN NO HF Fe Fe ROR RO ee ee
ao NAO AO BP YO NY SH OD Oo ON DH HW BR WO KY KF CO

 

 

PARTIES

2. Plaintiff, Julie A. Clemons, is an adult female that is a resident of Nevada.

3. Defendant, the United States of America, is a Constitutional government that is
comprised of three branches: the Executive, the Legislative and the Judicial. In enacting the
FTCA, the United States intended to waive its sovereign immunity from lawsuits of this kind.
The United States is being sued herein for the acts/omissions of one of its employees, Marcus
G. Brandt. During all time periods relevant to this SAC, Mr. Brandt was acting within the
course and scope of his official duties as an employee of the United States Department of the
Army or “Army” (a component of the Executive Branch of the United States).

EXHAUSTION OF ADMINISTRATIVE REMEDIES

4. The FTCA requires a party to exhaust all administrative remedies prior to initiating
suit. In this case, Plaintiff has fulfilled her administrative obligations.

5. The accident giving rise to this lawsuit occurred on or about December 11, 2015.
Plaintiff submitted an FTCA claim to the Army dated May 4, 2016. By letter dated June 24,
2016, the Army acknowledged receipt of Plaintiff's FTCA claim. The Army initially denied
Plaintiffs claim on December 28, 2017. However, Plaintiff timely sought reconsideration of
that denial. By letter dated June 7, 2018, the Army notified Plaintiff that it would “re-open [its]
investigation” into her FTCA claim. To date, the Army has yet to issue a final decision on
Plaintiff's FTCA claim, despite the passage of 6-months from the date it received her request

for reconsideration.

 
PAUL PADDA LAW, PLLC

4560 South Decatur Blvd., Suite 300

Las Vegas, Nevada 89103
Tele: (702) 366-1888 « Fax (702) 366-1940

Cas

co Pe SN DBD DH HP WO YH =

NO WO NO WN WH HY WN NY HNO RRP FR RP Fr Be Fe Se Se
ao SN HN CO FP WO HY KH DS CO OH NIN HR WH fF W NH KH OC

 

 

Se 2:19-cv-00248-RFB-BNW Document 18 Filed 05/10/19 Page 3 of 7

6. Because 6-months has passed since the Army received Plaintiff's request for
reconsideration and because the Army has yet to issue a final decision on that reconsideration
request, this suit is timely filed. Plaintiff has fully satisfied her administrative exhaustion
requirements.

GENERAL ALLEGATIONS

7. Onor about December 11, 2015, while acting within the course and scope of his
employment with the Army, Mr. Brandt was transporting 8 active duty military personnel
within the territory of Clark County, Nevada.

8. At approximately 1:55 p.m. on that date (at or near the intersection of West Desert
Inn Road and Polaris) the vehicle he was operating (a Ford “SUV” style transit wagon with 8
passengers) struck the vehicle operated by Plaintiff (a Nissan Altima 4-door sedan). When the
Las Vegas Metropolitan Police Department arrived at the scene to investigate, Mr. Brandt was
cited as the “at-fault” driver. According to the Traffic Accident Report prepared by the
LVMPD investigator, Mr. Brandt “followed to close (unsafe stopping distance) which resulted
in a read end collision with” Plaintiff's vehicle.

9. Following the accident of December 11, 2015, Plaintiff has experienced physical
pain and suffering and has been required to seek medical treatment from a number of providers
for her injuries sustained as a direct result of the subject accident.

FIRST CLAIM FOR RELIEF
(Negligence)
10. Plaintiff repeats and re-alleges the allegations set forth in paragraphs 1 through 9

above, and incorporates the same as though fully set forth herein.

 
PAUL PADDA LAW, PLLC

4560 South Decatur Bivd., Suite 300

Las Vegas, Nevada 89103
Tele: (702) 366-1888 * Fax (702) 366-1940

So CO SY DO A FF WY LD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

$e 2:19-cv-00248-RFB-BNW Document 18 Filed 05/10/19 Page 4 of 7

11. Under Nevada law, a party may be held liable for negligence by showing the
following: (i) a duty of care, (ii) breach of that duty, (ii) actual and proximate cause and
(iv) damages.
12. With respect to this first claim for relief:
i. Marcus Brandt, an employee of the United States acting in the course
and scope of his employment duties at the time of the subject accident, was under a duty of care
imposed by Nevada law to operate his vehicle in a safe and reasonable manner on the roadways
of Clark County.
ii. Mr. Brandt breached that duty when, among other things, he followed
Plaintiff's vehicle too closely and failed to provide himself enough time and distance to
properly brake resulting in rear-end collision with Plaintiffs vehicle.
iii. Mr. Brandt’s acts/omissions were the actual cause of the accident because
Plaintiff's vehicle was rear-ended. Mr. Brandt’s acts/omissions were also the proximate cause
of the accident because it was entirely foreseeable that the careless operation of a vehicle, in the
manner in which Mr. Brandt operated the Ford transport wagon, could lead to an accident of the
kind that occurred in this case.
iv. Finally, Plaintiff sustained compensable damages as a result of Mr.
Brandt’s actions experiencing significant pain, suffering, physical injuries requiring medical
care (past, present and into the future), loss of enjoyment of life, loss of income and earning
capacity and property damage.
13. The United States is liable for the negligent acts of Marcus Brandt which
caused harm to Plaintiff because at the time of the subject accident he was an employee of the

Army and was acting in the course and scope of his employment.

 

 
PAUL PADDA LAW, PLLC

4560 South Decatur Blvd., Suite 300

Las Vegas, Nevada 89103
Tele: (702) 366-1888 * Fax (702) 366-1940

Cage 2:19-cv-00248-RFB-BNW Document 18 Filed 05/10/19 Page 5 of 7

Oo BH IN Dn OH Fe SS NHN

NO NY NO NH NY KH WH NY NO KH HF FP Fe Ree ee Re eR
non nn aA fF BW NY FH OF OBO CO HINT HR WA BP WO HO KF CO

 

 

14. On account of the foregoing, Plaintiff has been required to engage the services of
undersigned counsel in order to obtain just compensation for the full extent of her
damages/injuries compensable under the law.

SECOND CLAIM FOR RELIEF
(Negligence Per Se)

15. Plaintiff repeats and re-alleges the allegations set forth in paragraphs 1 through 14
above, and incorporates the same as though fully set forth herein.

16. Under Nevada law, a party may be held liable for negligence per se by showing the
following: (i) defendant violated a statute, (ii) the violation was the legal (actual and proximate)
cause of plaintiffs injuries, (iii) plaintiff belongs to a class of persons whom the statute was
intended to protect, (iv) plaintiff’s injuries were the type against which the statute was intended
to protect, and (v) plaintiff suffered damages.

17. With respect to this second claim for relief:

i. Marcus Brandt, an employee of the United States acting in the course
and scope of his employment duties at the time of the subject accident, was under a legal duty
imposed by Nevada law, specifically Nevada Revised Statute 484 and all provisions set forth
thereunder, to operate his vehicle in a safe and reasonable manner on the roadways of Clark
County. Mr. Brandt violated that duty when he followed Plaintiff’s vehicle too closely and did
not permit himself enough time/distance to properly brake.

il. Mr. Brandt’s violation of this duties was both the actual cause of
Plaintiff's injuries because she was rear-ended by his vehicle but also the proximate cause
because it was entirely foreseeable that Plaintiff could be harmed in the manner in which she

was.

 
PAUL PADDA LAW, PLLC

4560 South Decatur Blvd., Suite 300

Las Vegas, Nevada 89103
Tele: (702) 366-1888 * Fax (702) 366-1940

coc Oo SY DH OH SP WD LPO

So NO NHN HNO BR HN BP DH HNO B= Be Be Ree RPO ee eel ee
oo nN HO A BR WY NY KK CO CBC OO OSD HO OLU RUUD GOULUrLELllCU OD

 

$e 2:19-cv-00248-RFB-BNW Document 18 Filed 05/10/19 Page 6 of 7

iii. The traffic laws of Nevada exist to protect all drivers, pedestrians and
other persons that traverse the state’s roadways. As a motorist, Plaintiff is clearly within the
class of persons intended to be protected by the traffic laws of Nevada.

iv. The harm sustained by Plaintiff is precisely the type of harm the traffic
laws of Nevada seek to prohibit as evidenced by the fact that the laws forbid drivers from
following other vehicles too closely and impose all manner of restrictions on how a motor
vehicle should be operated in order to ensure the safety of others.

Vv. Finally, Plaintiff sustained compensable damages as a result of Mr.
Brandt’s actions experiencing significant pain, suffering, physical injuries requiring medical
care (past, present and into the future), loss of enjoyment of life, loss of income and earning
capacity and property damage.

18. The United States is liable for the negligence per se of Marcus Brandt which
caused harm to Plaintiff because at the time of the subject accident he was an employee of the
Army and was acting in the course and scope of his employment.

19. On account of the foregoing, Plaintiff has been required to engage the services of
undersigned counsel in order to obtain just compensation for the full extent of her

damages/injuries compensable under the law.

 

 
PAUL PADDA LAW, PLLC

4560 South Decatur Blvd., Suite 300

Las Vegas, Nevada 89103
Tele: (702) 366-1888 * Fax (702) 366-1940

Cake 2:19-cv-00248-RFB-BNW Document 18 Filed 05/10/19 Page 7 of 7

Co Oo SN DWN OA ee DH NY

wo NYO NY NH NY NV NY NO NO = RR ee ee ee
ao nN DBO AN BR WY NY KF DG Oo OD DR AN BR WH LH KF CO

 

 

RELIEF REQUESTED
20. Plaintiff hereby seeks the following relief:

a. For general and special damages and losses, including pain and suffering,
sustained by Plaintiff;

b. For property damage sustained by Plaintiff and all other expenses/costs
related thereto;

c. For the costs incurred in prosecuting this action;

d. For reservation of right to further amend this SAC, even at the time of trial,
to fully conform to the evidence in this case;

e. For such other and further relief as the Court may deem just and proper
and/or which is allowable by law.

Respectfully submitted,

“ e_—

Paul S. Padda, Esq.
Joshua Y. Ang, Esq.

Attomeys for Plaintiff

Dated: May 10, 2019

 
